DETAILED CORRESPONDENCE
Status of Claims
In the response filed December 24, 2021, claims 1, 14, and 17 were amended. Claims 1-20 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are moot in view of new ground of rejection. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffs et al. (US 2014/0143157 A1) in view of Pattekar et al. (US 2015/0310508 A1).

Regarding claim 1, Jeffs discloses computer-implemented method to publish a feedback request that includes dynamic, intelligent handling upon subsequently accessing the request, the method comprising: 
detecting one or more opportunities for customers to provide feedback to an organization (Paragraph [0014]: the surveys may be constructed at 308 by compiling a series of previously created questions that may seek to request more specific context or combinations of context based upon the identified specific issues at 306 and the text analytics at 304.  For example, a customer may have a service question regarding a specific product but also ask about available service upgrades.); 
determining whether a detected opportunity with a customer is a feedback event for which a feedback request will be communicated to the customer (Paragraph [0014]: In that event, questions regarding both new service promotions as well as questions regarding the specific product about which the customer called may be combined into a single survey presented to the customer as described in further detail herein); 
if the feedback request will be directed to a specific customer, accessing customer information of the specific customer that will receive the feedback request (Paragraph [0014]: Additionally, the text analytics at 304, as well as information stored associated with a customer identification number used to compile the customer interaction content, may enable the association of that customer's demographics with the newly constructed survey such that customer identification, demographics, or other contextual questions); 
receiving content that includes one or more message content elements associated with the feedback request (Paragraph [0015]: the surveys may be constructed at 308 with the use of pre-defined question structures that are modified or personalized based upon the identified specific issues of 306 or text analytics 304.  As a non-limiting example, the customer may identify a specific device, or a specific complaint regarding a device.); 
composing a feedback request that includes the generated action reference and the received content (Paragraph [0015]); and 
sending the composed feedback request to the customer in order to obtain feedback from the customer (Paragraph [0016]: After the survey has been constructed at 308, a delivery channel for the survey is selected at 316.  In an exemplary embodiment, the survey delivery channel may include e-mail, paper, web chat, text message, or one or more of those channels to direct a customer to a web page.),
wherein the preceding steps are performed by at least one processor (Paragraph [0008]).
Jeffs discloses the limitations above.  Jeffs does not explicitly disclose:
generating an action reference that can be invoked at the time a customer responds to the feedback request to establish a feedback state of the customer associated with the detected customer response;
wherein upon activation the action reference invokes dynamic behavior at a time the customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback state of the consumer. 
Pattekar teaches:
generating an action reference that can be invoked at the time a customer responds to the feedback request to establish a feedback state of the customer associated with the detected customer response (Paragraph [0020]: a prompt for soliciting feedback can be transmitted (step 32) to the patient's device. The prompt can include one or more questions asking the patient to rate his/her experience and provide his/her satisfaction level regarding the event….In response to the prompts, the patient can provide feedback via the device…. The feedback is then analyzed to determine a score for one or more patient conditions or entities);
wherein upon activation the action reference invokes dynamic behavior at a time the customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback state of the consumer (Paragraph [0021]: The score can be used to determine whether any action should be performed (step 37) to increase the patient's satisfaction levels, change hospital procedure, or award or discipline employees). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jeffs to disclose generating an action reference that can be invoked at the time a customer responds to the feedback request to establish a feedback state of the customer associated with the detected customer response, and wherein upon activation the action reference invokes dynamic behavior at a time the customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback state of the consumer as taught by Pattekar because it would have effectively improved the how customer feedback is analyzed. Jeffs discloses managing design, delivery, and analysis of customer feedback surveys include receiving interaction content (Jeffs Abstract). Using the computer-implemented system and method for real-time feedback collection and analysis of Pattekar would provide manner to measure customer satisfaction levels in order to increase customer satisfaction.
Regarding claim 2, Jeffs discloses wherein detecting one or more opportunities for customer contact comprises determining that a customer has purchased a good or service from the organization (Paragraph [0014]: the surveys may be constructed at 308 by compiling a series of previously created questions that may seek to request more specific context or combinations of context based upon the identified specific issues at 306 and the text analytics at 304.  For example, a customer may have a service question regarding a specific product but also ask about available service upgrades.).
Regarding claim 3, Jeffs discloses wherein detecting one or more opportunities for customer feedback comprises determining that the organization is publishing a web page accessible to one or more customers (Paragraph [0034]: Non-limiting examples of customer feedback survey formats include… web based surveys wherein the customer visits a web site and submits responses through the web site.).
Regarding claim 4, Jeffs discloses wherein determining whether a detected opportunity for feedback is a feedback event comprises accessing business rules and applying the business rules to determine whether one or more criteria set up on behalf of the organization for identifying feedback events have been met (Paragraph [0028]: a plurality of rules are stored in a computer readable medium at 112 that are applied during the real-time speech recognition at 110 and the rules from 112 are compared against the recognized real-time speech in order to identify triggering events that are represented by the rules.  The rules can include, but are not limited to, spoken conversation in the form of words and phrases, metadata values pulled from the speech recognition, agent desktop activity as monitored through desktop analytics and tracking, and/or historical information about the customer).
Regarding claim 5, Jeffs discloses wherein generating the action reference comprises generating an invokable reference that upon activation dynamically changes behavior based upon a current feedback state for the customer at a time of invoking the reference (Paragraph [0032]: It has been observed that customer feedback surveys often have a low response rate, and this response rate is even lower as the number of survey questions increases.  Therefore, in order to increase customer survey response rates, the total number of questions is desired to be kept at a minimum.  By eliminating filtering or demographic questions in favor of only selecting specific questions that are highly relevant to the customer service interaction that the customer just had, the customer feedback surveys can become less of a burden and of more interest to the customer, with the intended result of increasing customer response rates.).
Regarding claim 6, Jeffs discloses wherein generating the action reference comprises generating an invokable reference that upon activation accesses one or more business rules set up on behalf of the organization to determine dynamic behavior to be applied upon activating the action the survey decision engine 114 receives metadata regarding the customer participating in the conversation. This metadata may be extracted from the conversation itself or may be extracted from a customer account history or other sources of customer data linked to the conversation.... t has been observed that customer feedback surveys often have a low response rate, and this response rate is even lower as the number of survey questions increases.  Therefore, in order to increase customer survey response rates, the total number of questions is desired to be kept at a minimum.).
Regarding claim 7, Jeffs discloses wherein generating the action reference comprises generating an invokable reference that upon activation: 
1) determines whether a customer expressed dissatisfaction in response to a previous feedback request (Paragraph [0036]: In a still further non-limiting example, it has been observed that when a customer either has a poor customer service interaction with the customer service agent, or is upset about the product or service resulting in the call to the customer service agent), and if so 
2) triggers a resolution process to attempt to resolve the customer's expressed dissatisfaction (Paragraph [0036]: customer feedback surveys can receive a more favorable response and response rate if the surveys are held for a couple of days in a "cooling off period" to remove the customer from the emotion from the interaction itself), and 
3) upon confirming resolution of the customer's dissatisfaction gathers feedback from the customer related to the current feedback request (Paragraph [0036]: the dynamic survey delivery 120 may take into account metadata or identified sentiments from the conversation in order to identify if such a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.).
Regarding claim 8, Jeffs discloses wherein accessing customer information comprises determining a contact method for reaching the customer with the published feedback request (Paragraph [0016]: After the survey has been constructed at 308, a delivery channel for the survey is selected at 316.  In an exemplary embodiment, the survey delivery channel may include e-mail, paper, web chat, text message, or one or more of those channels to direct a customer to a web page).
Regarding claim 9, Jeffs discloses wherein determining a contact method comprises selecting a third party communication agent that may communicate with the customer (Paragraph [0025]: a customer and a customer service agent have an interaction.  In exemplary embodiments, the customer service interaction may include one or more communication channels, including but not limited to email, phone calls, text messages, web chat, or social media.  In an exemplary embodiment, the interaction is a result of a customer calling a customer service center where a customer service agent responds to the customer's concerns.).
Regarding claim 10, Jeffs discloses wherein sending the composed feedback request comprises publishing the action reference in a manner that allows a control for activating the reference to be modified at the time the action reference is presented to the customer (Paragraph [0032]).
Regarding claim 11, Jeffs discloses wherein composing the feedback request comprises building content of a web page that will be accessible to multiple customers, wherein the web page includes the action reference as a control that a customer can activate to invoke dynamic handling of the published feedback request (Paragraphs [0032] and [0034]).
Regarding claim 12, Jeffs discloses wherein composing the feedback request comprises building an email message for sending to one or more specific customers, wherein the body of the email message includes the action reference as a control that a recipient of the email message can activate to invoke dynamic handling of the published feedback request (Paragraphs [0032] and [0034]).
Regarding claim 13, Jeffs discloses wherein sending the feedback request comprises storing tracking information in a database that allows determining dynamic behavior when the action reference is activated by the customer accessing the published feedback request (Paragraph [0028]: The rules can include, but are not limited to, spoken conversation in the form of words and phrases, metadata values pulled from the speech recognition, agent desktop activity as monitored through desktop analytics and tracking, and/or historical information about the customer ).
Regarding claim 14, Jeffs discloses a computer system for intelligent customer-centric feedback management, the system comprising: 
a processor and memory configured to execute software instructions embodied within the following components (Paragraph [0008]); 
Creating and delivering customer feedback surveys.  The method 300 begins at 302 in which customer interaction content is acquired.  In an exemplary embodiment, a customer interaction may occur over a period of time, exemplarily an hour, day, week, month, or longer and may also occur across a plurality communication channels.  The communication channels may include email, telephone calls, and web chat, but may also include purchases or returns executed through a website or at a brick and mortar facility.  Exemplarily with the creation of a customer identification number, each of the customer interactions across these different channels can be linked and the customer interaction content extracted for analysis.);
a business rule component that manages business rules setup by organizations, wherein the business rules determine how the system obtains feedback from customers and manages a feedback for each customer state that determines the nature, timing, and methods of feedback requests (Paragraph [0023]: In an embodiment as disclosed herein, the processor 200 may operate to transform the received customer interaction content 220 into a text form and further receive rules and analytics 240 for the analysis of the customer interaction content.  Based upon the analysis of the customer interaction content, the processor 200 may access and receive survey data 250 with which the processor 200 constructs a survey); 
a customer identification component that receives an identification of customers from which an organization will use the system to obtain feedback (Paragraph [0012]:Exemplarily with the creation of a customer identification number, each of the customer interactions across these different channels can be linked and the customer interaction content extracted for analysis.); 
 a content management component that manages messaging content for obtaining customer feedback (Paragraph [0014]: the surveys may be constructed at 308 by compiling a series of previously created questions that may seek to request more specific context or combinations of context based upon the identified specific issues at 306 and the text analytics); 
a customer may have a service question regarding a specific product but also ask about available service upgrades.  In that event, questions regarding both new service promotions as well as questions regarding the specific product about which the customer called may be combined into a single survey presented to the customer as described in further detail herein. ); 
a feedback request component that publishes requests for feedback to one or more customers of the one or more organizations that use the system and embeds action references within the requests (Paragraph [0036]: the dynamic survey delivery 120 may take into account metadata or identified sentiments from the conversation in order to identify if such a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.), and 
an intelligent handling component that manages the feedback state for each customer of the one or more organizations and applies the state to multiple feedback events associated with each customer to dynamically gather feedback from each customer in a way that considers past feedback given by the customer (Paragraph [0032]: It has been observed that customer feedback surveys often have a low response rate, and this response rate is even lower as the number of survey questions increases.  Therefore, in order to increase customer survey response rates, the total number of questions is desired to be kept at a minimum.  By eliminating filtering or demographic questions in favor of only selecting specific questions that are highly relevant to the customer service interaction that the customer just had, the customer feedback surveys can become less of a burden and of more interest to the customer, with the intended result of increasing customer response rates. ).
Jeffs discloses the limitations above.  Jeffs does not explicitly disclose:
such that upon activation the action references invoke the system to apply dynamic behavior at the time a customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback state of the customer.
Pattekar teaches:
a prompt for soliciting feedback can be transmitted (step 32) to the patient's device. The prompt can include one or more questions asking the patient to rate his/her experience and provide his/her satisfaction level regarding the event….In response to the prompts, the patient can provide feedback via the device…. The feedback is then analyzed to determine a score for one or more patient conditions or entities, and [0021]: The score can be used to determine whether any action should be performed (step 37) to increase the patient's satisfaction levels, change hospital procedure, or award or discipline employees). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jeffs to disclose such that upon activation the action references invoke the system to apply dynamic behavior at the time a customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback state of the customer as taught by Pattekar because it would have effectively improved the how customer feedback is analyzed. Jeffs discloses managing design, delivery, and analysis of customer feedback surveys include receiving interaction content (Jeffs Abstract). Using the computer-implemented system and method for real-time feedback collection and analysis of Pattekar would provide manner to measure customer satisfaction levels in order to increase customer satisfaction.
Regarding claim 15, Jeffs discloses wherein business rules are defined as a set of if/then priority ordered conditions (Paragraph [0016]: if a majority of the customer interaction content was generally through multiple web chats, then the customer has indicated a preference or positive reception to this communication channel which may be used to deliver the survey.).
Regarding claim 16, Jeffs discloses wherein the messaging content managed by the content management component includes one or more predefined survey formats that an organization can populate to generate a survey to customers (Paragraph [0015]: the surveys may be constructed at 308 
with the use of pre-defined question structures that are modified or personalized based upon the identified specific issues of 306 or text analytics ).
Regarding claim 17, Jeffs discloses a computer-readable storage medium comprising instructions for controlling a computer system to dynamically handle a customer accessing a previously published feedback request, wherein the instructions, upon execution, cause a processor to perform actions comprising: 
accessing information associated with the action reference to identify a customer associated with the feedback request and an original reason for publishing the feedback request (Paragraph [0032]: the survey decision engine 114 receives metadata regarding the customer participating in the conversation. This metadata may be extracted from the conversation itself or may be extracted from a customer account history or other sources of customer data linked to the conversation); 
accessing a feedback state associated with the identified customer (Paragraph [0033]: the customer information included with the customer account may indicate a customer as being a highly engaged or responsive customer, having completed multiple customer surveys. This may be an indication that this customer has a high likelihood of responding to a subsequent customer survey); 
determining an action to perform based upon the accessed feedback state (Paragraph [0033]: This may be an indication that this customer has a high likelihood of responding to a subsequent customer survey); and 
performing the determined action (Paragraph [0033]: after being identified as a particularly responsive customer, questions to which responses are highly desired may be selected to be included in a survey sent to that customer).
Jeffs discloses the limitations above.  Jeffs does not explicitly disclose:
receiving an indication that the customer has invoked an action reference embedded within the feedback request;
such that upon activation the action references invoke the system to apply dynamic behavior at the time a customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback sate of the customer. 
Pattekar teaches:
a prompt for soliciting feedback can be transmitted (step 32) to the patient's device. The prompt can include one or more questions asking the patient to rate his/her experience and provide his/her satisfaction level regarding the event….In response to the prompts, the patient can provide feedback via the device…. The feedback is then analyzed to determine a score for one or more patient conditions or entities);
such that upon activation the action references invoke the system to apply dynamic behavior at the time a customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback sate of the customer (Paragraph [0021]: The score can be used to determine whether any action should be performed (step 37) to increase the patient's satisfaction levels, change hospital procedure, or award or discipline employees). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jeffs to disclose receiving an indication that the customer has invoked an action reference embedded within the feedback request, and such that upon activation the action references invoke the system to apply dynamic behavior at the time a customer is ready to provide feedback to change the action from an original action to receive feedback to a substitute action to not receive feedback based on the feedback sate of the customer as taught by Pattekar because it would have effectively improved the how customer feedback is analyzed. Jeffs discloses managing design, delivery, and analysis of customer feedback surveys include receiving interaction content (Jeffs Abstract). Using the computer-implemented system and method for real-time feedback collection and analysis of Pattekar would provide manner to measure customer satisfaction levels in order to increase customer satisfaction.
Regarding claim 18, Jeffs discloses wherein accessing a feedback state associated with the identified customer comprises determining whether the customer previously expressed dissatisfaction in response to another feedback request (Paragraph [0039]: In a related embodiment, the survey answers can be used to group customers based upon a survey response, exemplarily favorable responses versus unfavorable responses.  Then the system can analyze all recorded customer service interactions or all recent recorded customer service interaction in these groups to obtain an analysis of not only a most recent interaction, but a customer's history of customer service interaction in view of a survey response.).
Regarding claim 19, Jeffs discloses wherein determining an action to perform based upon the accessed feedback state comprises determining an action that is different than an action associated with the original reason for publishing the feedback request (Paragraph [0033]: The customer information included with the customer account may indicate a customer as being a highly engaged or responsive customer, having completed multiple customer surveys.  This may be an indication that this customer has a high likelihood of responding to a subsequent customer survey.  Therefore, after being identified as a particularly responsive customer, questions to which responses are highly desired may be selected to be included in a survey sent to that customer.).
Regarding claim 20, Jeffs discloses wherein determining an action to perform comprises determining a series of actions to perform based on the accessed feedback state and the original reason for publishing the feedback request (Paragraphs [0032]: It has been observed that customer feedback surveys often have a low response rate, and this response rate is even lower as the number of survey questions increases.  Therefore, in order to increase customer survey response rates, the total number of questions is desired to be kept at a minimum and [0033]: Additionally, questions regarding why the customer is particularly engaged or asking the customer to engage in further participation, exemplarily, as being pan of a panel or other customer information gathering setting, may be incorporated into the survey).

Conclusion                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621